RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0021-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

E.T.,

          Defendant-Appellant,

and

J.T.,

     Defendant.
______________________________

IN THE MATTER OF C.T. and H.T.,

     Minors.
______________________________

                    Submitted May 30, 2019 – Decided June 18, 2019

                    Before Judges Reisner and Mawla.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Middlesex County,
            Docket No. FN-12-0067-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Fabiola E. Ruiz-Doolan, Designated
            Counsel, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Danielle Patrice Counts, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Danielle Ruiz, Designated
            Counsel, on the brief).

PER CURIAM

      In this Title 9 case, defendant E.T. appeals from an April 20, 2018 fact-

finding order, determining that she abused or neglected her two young children.

See N.J.S.A. 9:6-8.21(c). After reviewing the record, we conclude that the trial

judge's decision is supported by substantial credible evidence. See N.J. Div. of

Youth & Family Servs. v. F.M., 211 N.J. 420, 448 (2012). We affirm for the

reasons stated by Judge Bruce J. Kaplan in his thirty-seven page written opinion

issued with the order. We add the following comments.

      On the evening of October 3, 2017, the police responded to a reported hit

and run incident involving a car traced to E.T. When the police arrived at the


                                                                        A-0021-18T1
                                       2
residence of E.T., her husband J.T., and their two children, they observed that

both parents were highly intoxicated, such that neither of them could safely care

for the two young children who were present in the apartment. They first saw

E.T. standing in a glassed-in porch area of the apartment. When the police asked

her to come outside, they found she was so drunk she could barely conduct a

coherent conversation.    The police found her car parked haphazardly, still

running, with the doors open, on the grass median of the apartment complex

parking lot.

      J.T., whom the police found inside the apartment with the children,

likewise appeared to be extremely drunk. He was holding the two-month-old

baby with his left arm, "at a horizontal angle, not supporting the child's neck."

J.T. became agitated and approached the police in a hostile manner while

holding the baby. As a result, they secured his right arm and took the baby away

from him. J.T. then head-butted a police officer and was arrested. 1 Because




1
  J.T., who was a co-defendant in the Title 9 case, pled guilty to fourth-degree
child neglect, N.J.S.A. 9:6-3, prior to the January 30, 2018 fact-finding hearing.
He represented himself at that hearing. J.T. later obtained counsel, and the judge
scheduled a new fact-finding hearing for him. However, at the rescheduled
March 16, 2018 hearing, with advice of counsel, J.T. stipulated that he neglected
the children.
                                                                          A-0021-18T1
                                        3
E.T. was in no condition to care for the children, the police called the Division

of Child Protection and Permanency (Division).

      A Division caseworker, who arrived in response to the call, found E.T.

extremely drunk and verbally abusive. E.T. told the worker that she just got out

of "rehab" and started drinking again. She admitted leaving the children in the

home with J.T. while she went out to a liquor store. E.T. told the worker that

she began drinking wine when she returned home after the auto accident. She

claimed J.T. had not been drinking at the time she left for the liquor store. Since

neither parent could safely care for the children, the Division removed the

children on an emergency basis and placed them in foster care.

      A second Division worker, who interviewed each parent the next day,

testified J.T. admitted to her that he and E.T. were both drinking on the day of

the incident. He admitted that he was drinking heavily and got into an argument

with E.T., after which she left the apartment. 2 He also told the worker that E.T.

was drinking before she left for the liquor store.




2
  Both Division workers testified on January 30, 2018, when J.T. was still a co -
defendant in the Title 9 case. His statement about drinking before E.T. left the
apartment was admissible, because he was a party, N.J.R.E. 803(b), and the
statement was an admission against his interest, N.J.R.E. 803(c)(25).
                                                                           A-0021-18T1
                                        4
      The second worker separately interviewed E.T., who was intoxicated and

belligerent during the interview. She admitted drinking on the day of the

incident. She also told the worker that before she left the apartment on the day

of the incident, J.T. "grabbed [her] arms and told [her] that he was going to get

rid of [her]…." E.T. pointed out a hole in the wall and told the worker there

were "secrets in the marriage." During the interview, the worker observed a

large, mostly empty, bottle of vodka and saw E.T. take a shot of vodka from the

bottle.

      E.T. did not present any witnesses or documentary evidence at the hearing.

      Based on the credible testimony of the Division's witnesses and the

documents admitted in evidence, Judge Kaplan found that both parents were

highly intoxicated in the presence of their children. He found that E.T.'s conduct

violated an existing safety protection plan that had been entered due to her prior

conduct of abusing alcohol while caring for her children. He further found that

E.T. knew J.T. was drinking and violent at the time she left the children alone

with him. However, he found she nonetheless left her children in danger:

            [I]n lieu of staying with her children to ensure their
            safety or calling for assistance, while at the home or
            upon her departure, [E.T.] did nothing. Instead, she
            chose to go to the liquor store and return to have wine,
            again failing to check on her children; thereby leaving
            them with a completely inappropriate caregiver and

                                                                          A-0021-18T1
                                        5
            subject to real risk. . . . [A]n "ordinary reasonable
            person" would have appreciated the risk and taken
            action. . . . [E.T.'s] failure to act in circumstances which
            demanded action is in essence neglect. . . . These
            children were at an even greater risk where. . . they
            were dependent on an intoxicated [E.T.] to protect
            them.

The judge found that E.T. "was simply oblivious to her children on October 3rd."

He concluded, "[f]urther proof of [her] complete abandonment of her parental

responsibilities is found in her sitting outside on the porch drinking pinot noir

with no concern for her children, who were inside with [J.T.], who she knew

was drunk and aggressive." The judge concluded that E.T. put her children at a

substantial risk of harm, placing them "in a position where they had no available

and appropriate caretakers." In addition, this conduct was "not an isolated

event" but was part of a pattern of conduct.

      On this appeal, defendant contends there is insufficient credible evidence

to support the judge's finding that she failed to exercise a minimum degree of

care when caring for her children. She likewise argues there was not sufficient

credible evidence that she harmed the children or placed them at imminent risk

of harm.

      Based on our review of the record, we find no basis to disturb Judge

Kaplan's factual findings, which are amply supported by the evidence. In light


                                                                           A-0021-18T1
                                         6
of the facts as he found them to be, his legal conclusions are unassailable. See

N.J. Div. of Child Prot. & Permanency v. B.O., 438 N.J. Super. 373, 385 (App.

Div. 2014). Defendant's appellate arguments are not supported by the record

and are without sufficient merit to warrant further discussion.        R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                        A-0021-18T1
                                       7